Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2008/0254405) (hereinafter Montgomery’405) in view of Sagel (US 2011/0306004), and further in view of Singh (US 2003/0152528).
Regarding claims 1-6 and 20-24, Montgomery discloses a method of whitening teeth comprising: applying a tooth whitening agent to the tooth, the tooth whitening agent comprising hydrogen peroxide ([0111, “hydrogen peroxide”); continuously irradiating a tooth with light generated by a light source for an irradiation time period ([0109], “5 seconds to about an hour”), the light having a wavelength of ranging from 375nm to 405 nm ([0107], “350nm to about 700nm”… “blue light in the 380-520nm range”) and (claim 1/22) the light source emitting the light at an irradiance density of about 4.0 mW/cm2 ([0108], “1 mW/Cm2 to about 120 mW/cm2, or about 20 mW/Cm2”; wherein the wavelength is about 405nm ([0107], “405nm”); (claim 21) wherein the wavelength is 400 to 420nm ([0107], “350nm to about 700nm”…”380nm”, “380nm is about 375mn and 375 nm is within the range);  (claim 4) wherein the tooth whitening agent comprises hydrogen peroxide in a concentration ranging from of 0.1 wt% to 4.0 wt% based on the total weight of the tooth whitening agent ([0111], “3% to about 20% hydrogen peroxide”); (claim 5/23/24) wherein the concentration of hydrogen peroxide is 4.0 wt% based on the total weight of the tooth whitening agent ([0111], “3% to about 20% hydrogen peroxide”); (claim 6) wherein the whitening agent is substantially free of zinc oxide ([0111], the whitening agent is hydrogen peroxide); (claim 2) wherein the tooth is continuously irradiated for the irradiation time period of up to about 1800 seconds (“ 30 minutes” [0109]). 
Montgomery’405 fail(s) to teach retaining tooth whitening agent on the tooth for a pretreatment period of time and positioning a light source at a distance of about 0 mm to about 12 mm from the tooth.
However, Sagel discloses a pretreatment period of time from about 60 second to about 15 minutes (pars. 29-30) and positioning a light source at a distance of .5-3cm ([0042]) and irradiance densities of .05mw/cm2 to about 200 mw/cm2 ([0042]) and the wavelength range (380-500nm; [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Montgomery’405 by requiring positioning a light source at a distance of about 0 mm to about 12 mm from the tooth, as taught by Sagel, for the purpose of providing the amount of intensity at the surface of the tooth to achieve the desired whitening effect.
Montgomery’405 fail(s) to teach using an alcohol and a therapeutic agent (claim 20); and (claim 3) wherein the tooth whitening agent further comprises a fluoride.
However, Singh teaches using a hard/soft tissue anesthetic ([par. 83-85], analgesics and local anesthetics)and an anti-tartar medication (]par. 83]) as a therapeutic agent; an alcohol ([0108], “phenylethyl alcohol”) as a preservative; and fluoride as anticavity ([0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Montgomery’405/Sagel, by requiring using an alcohol and a therapeutic agent (claim 20); and (claim 3) wherein the tooth whitening agent further comprises a fluoride, as taught by Singh, for the purpose of providing a stable whitening product which can be applied to the users teeth without a tray.
Response to Arguments
Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive. 
	On pages 4-6, applicant argues the amended limitations which are addressed by the new art as set forth above.
	On page 5, applicant argues that as the claim now includes fluoride it would teach away from the Montgomery reference because “Montgomery suggests that the whitening agent should not include a fluoride”. However, the recitation applicant mentions is discussing making sure the teeth are clean so that the whitening gel has better results, the step is performed before the application of the whitening agent, many whitening agents include fluoride for the added benefit of preventing cavities (for example Singh used above is a whitening agent which includes fluoride). Therefore, it is noted that the prior art of Montgomery does not teach away form using fluoride and the rejection is maintained in combination with Singh which teaches a whitening agent comprising a fluoride. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/21/2022